DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 23 MARCH 2021, with respect to objection to the DRAWINGS, the 112(b) rejection and the art rejections have been fully considered and are persuasive.  The objection to the DRAWINGS, the 112(b) rejection and the art rejections has been withdrawn. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance: 
The Examiner has reconsidered the REMARKS filed on 23 MARCH 2021 and has updated the search.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JEONG, Lab Chip, 2015, 15, 4387, included on the PTO-892, discloses the claimed invention, directed towards a microfluidic device and a method of making the microfluidic device.  However, the JEONG reference falls under the exceptions of 102(a)(1).  The JEONG reference discloses all of the structural features of the claimed invention including : wherein a number of the plurality of droplet generators is more than two greater than a number of the one or more outlets for delivery of the microdroplets, but is not qualified as prior art.  
Upon further searching and consideration the invention directed towards a microfluidic device, comprising a plurality of droplet generators configured to produced microdroplets, wherein a number of the plurality of droplet generators is more than two greater than a number of the one or more outlets for delivery of the microdroplets is not found or suggested in the prior art.  
The applied references used in the previous Office Action either fall under the exceptions or does not teach the number of the plurality of droplet generators is more than two greater than a number of the one or more outlets.  The ROMANOWSKY reference rather teaches the same number of droplet generators as the number of outlets and there is no motivation to modify this number within the disclosure of ROMANOWSKY. While the shape of the droplet generators are similar, the ROMANOWSKY is silent in the number of generators relative to the number of outlets and therefore is not anticipated by ROMANOWSKY.  
In addition, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. 2016/0271609 A1 to ISSADORE also teaches a microfluidic device with droplet generators, falls under an exception; US Publication No. 2014/0338753 A1 to SPERLING discloses a system for manipulating fluids and making droplets. 
Election/Restrictions
Examiner’s Comment/Amendment
Claim 1 is allowable. The restriction requirement on between groups, as set forth in the Office action mailed on 17 APRIL 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 17 APRIL 2020  is withdrawn.  Claims 11-22, directed to a method of manufacturing the microfluidic device is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-31 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797